Citation Nr: 0722746	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1976 to 
November 1979 and additional reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York

The veteran testified at a hearing before the undersigned 
veterans' law judge in January 2005.

The Board remanded this matter in October 2006.  The 
requested development has been completed, and this matter has 
been returned to the Board for appellate review.    


FINDING OF FACT

Competent medical evidence relates the veteran's current 
cervical spine disability to an in-service cervical spine 
injury.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disability have been met. 38 U.S.C.A. §§ 1101, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In a September 2003 letter, the RO notified the veteran of 
the evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of his claim and specified what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter advised the veteran to submit any relevant medical 
records in his possession.  This notice complied with the 
timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable attempts to assist the veteran in the 
development of this claim.  The RO made several efforts to 
obtain the veteran's service medical records and has 
determined that the records are not available.  Where the 
veteran's service are unavailable through no fault of the 
claimant, the Board has a heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) (West 
2002); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The RO obtained the relevant post-service records identified 
by the veteran, including reserve duty medical records and 
private medical records.  The veteran was afforded a VA 
examination, in accordance with the requirements of 
§ 3.159(c)(4).   The Board finds that VA has done everything 
reasonably possible to assist the veteran and that a  remand 
or further development of these claims would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). VA has satisfied its duties to 
inform and assist the veteran in this case. 





II.  Analysis of Claim

The veteran claims service connection for a cervical spine 
disability.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1131.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

The determination as to whether the requirements for 
entitlement to service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 1 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran had active duty service from November 1976 to 
November 1979.  As noted above, service medical records from 
the veteran's initial period of active duty service are not 
available.  

Statements from the veteran and others who served with him 
during his active duty and reserve service provide the only 
evidence of service incurrence of a cervical spine injury.  
At his video hearing before the Board, the veteran testified 
that he was a cannoneer during service.  He stated that he 
began having neck pain in basic training after lifting 
projectiles. 
  
There are several lay statements in evidence containing 
observations regarding the veteran's complaints of neck 
injury.  In an April 2007 statement, J.L. indicates that he 
served with the veteran as a gunner from 1976 to 1978.  J.L. 
recalls that the veteran complained of neck pain after 
loading rounds onto a howitzer. 

The record includes several lay statements from individuals 
who had reserve duty with the veteran in the 1980's.  These 
statements reflect that the veteran complained of neck pain,  
had difficulty walking or standing for prolonged periods and 
sometimes wore a neck brace.  While these lay statements 
cannot offer evidence that requires medical knowledge, such 
as causation or etiology of a disease or injury, a lay 
witness is competent to provide an eyewitness account of 
visible symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).   

The Court has held that a veteran can attest to factual 
matters of which he had
first-hand knowledge, e.g., experiencing neck pain in service 
and reporting to sick call.  See Washington v. Nicholson, 19 
Vet App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465 
(1994).  The Board finds the veteran's statements regarding 
symptoms he had in service to be credible.  Further, his 
testimony regarding service incurrence and ongoing symptoms 
after service are corroborated by the lay statements 
discussed above.    

Post-service private and reserve medical records, dated from 
1990 to the present, demonstrate complaints of neck pain and 
a current diagnosis of cervical disc disease.  Thus, the 
second Hickson requirement, a current disability, has been 
satisfied.  

The last issue for consideration is whether there is medical 
evidence of a nexus between the veteran's cervical spine 
disability and an injury in service.  

The veteran had a VA examination of the cervical spine in 
February 2007.  The veteran complained of neck pain that 
radiated down his left arm.  He reported that he injured his 
neck during service February 1977 while lifting shelves and 
continued to have neck problems since service.  The veteran 
reported that he sought medical care after his neck pain 
worsened in 1991.  

The VA examiner diagnosed cervical disc disease with 
radicular symptoms.  The VA examiner diagnosed cervical disc 
disease with radicular symptoms and opined that the veteran's 
present cervical spine condition is "at least as likely as 
not" related to a neck injury during active duty in 1977.  

The Board concludes that the evidence in this case favors the 
veteran's claim for service connection.  There is credible 
evidence of in-service incurrence of a cervical spine injury.  
Competent medical evidence relates a current cervical spine 
disability to the in-service injury.  Accordingly, the Board 
finds that service connection for a cervical spine disability 
is warranted.  




ORDER

Service connection for a cervical spine disability is 
granted. 


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


